a oe
we VOR Vow

5 20-10343-LSS Doc1116 Filed 08/18/20 Pagelof5
(J) J

# o2S0620S57
SOUTH Fdczzng RecepTz»! Cen7Ee CSeuT YNZT) PROVIDED TO

1390 Ni lds YOT? REET sour oe RE
on VO

DORAL, Forza 33/98 -30/¥

  
 
  

SANITIALS
Re: Boy Scours of A zl ausuey 32 = Ty
yy UKS OF MMtkica CLASS ACTON KAAKSUZT 82 B
230 Gq) aD
e- >
iy _ om co f
NTN Jadse Laueze SELbET S PAVER STE , noe = ™M
£3 e O

mm

LAN WRZZENG Fexs Kerme é x sexur
@ Txs Keer Due 7 THE fro xX Wao SEAVTAy A bxAse9y
43 A SO Vewtzle by ASSISTANCE Ley Kou Leager ai. A 7

Cc
OP StBLWS. I was Koacéb AND THREATEN By Cr Ame 72,
HZ CoyTsny

|

|

pale @) .
|

|
|

 

 
 
 

 

   

ESSZZA C/K, LOLUTER AT 78) - SevegrH AVG,

Ay.
bans OF The AMEZENS 7H Foor Néle York Ny O00 36 @) Dos
FEkm
_ AT ONE Keer way GUE ASS Housvoul TR D905 (YW
Ste
DLA Ant Geoop ar 135 13 Rese A, Suz7e jog 7AM PA,

KRZI4 I5O435;, ZI Hove Bk Dy7- Teds Jers 7G O”INZ ACtUT
50l yanks AT 3955S -~DESS72 NE, Surze /66 Woadlano Hills C4

71/367 AKO BS o£ UezS DAZE L NAVE eT Reerded Ady he5porses

 

f _
mis 45 7260472240, 7527u2ed $ BeyTalrzed mE,

il
See A7TAMeb Copzes”

 

 
Case 20-10343-LSS pZvi16 Filed 08/18/20 Page 2 of5

W THe Honas of (|) OE emma 6.0 A Ar
X= Wale Suféeezd Auo Nap To Lieve wx7 THES TRAUMA 1d THEse
ja ao, Z Am NARRATED ZN THE DefgnTInEN7T” OF CohEcT ZS Noy!

Due To Pes foeso Ann ThenTéven by, “am (PRES 77
fotcoD me Fe Tey 76 CONTHek Add OF My OTHE RELATION ZS AS
I STH Expeezencé Flas Becks OF S25 Jmmmmtmmiiimmibtsiliemtntiiaies
ints, = HAVE A77EnfeD SYECZDE BA BvEsk OCCKARSZUAS
Z fideo ave Bees! Bake ATED Al WHE P07” for A7TEempTe®d
SyzZerve Ang HWENG THougHZ3 OF SUECEDE, THES Whe LDeacr

HTA> CAusé A Star Dak of Symmes Alo faxal Aikd Men7ol

Heat7H Ctrszs. I Hove Ado iny TWiT LL CAN Nol Ger We

COUNSELS BAD SEKVUAK Abus€ Hehip THAT LD Bethy Nee® UPox/

™Y Relensé ON /Q~62-02623 Kl27H Add Due Respecr I thag

THAT WE Gaal Come FO Some Bald OLA Clasyee+Z Moyed

NPPRECIATE Aily AsszeT ance TWaT You Couko Geast— me,
THANK ku Fat Stun Pleczous Teme!

 RespedT Fut, CUBGNZITED f

a me 27
& GO Ge ye © 6L0

 

/T6

£5, aIHy Am x= NoT BEZNG CONTACT BO 277 tense WES POMSED

 

 
Case 20-10343-LSS Doc1116 Filed 08/18/20 Page 3of5

STATEMENT OF FRITS

_ ea I 96 Wl 272NG THES TAEnen

7O THE bo yes K0u%s OF NWERZCA , AND ANY ONE War
CoNceens. Z Tozneo doy Stdu7 TROOP SS Czy FzVE)
Ou7 oF Coconu7 Grove Kozan, MIAME FknZDA Ul eet
xs DADE County X Taz Atop FzP7y FEVE B87 Wee (9770
AMD 1/923 UNsyee USHEMH YEAR: Th OF My NEZLGHBAS (4)

Replay MMM S10 Hs BRorHen = Commas We Bor
Scau7%s Lal Thoop fi F7y FEVE. UNDER THE SEARLE SIEP OF Bey

Stay masée U) | Mie SIN 40 GD) ASSAS7 ANCE
U7” /INIER Fe A my Aooisss AF THAT Tame
WAS 3959 Flyrzpa Avenue CoconuT GROVE, KOrREDA 33/33- AFTER
JODNZNG TRooP FIT Vv FAVE Weeks kn7ex UAT
BECAME AgoRavaTen Due FO THE f/AT LF WAS OVER WEZENHT ANOS
WAME 76 Do SME OF Tle EXERCTSES THAT MOST OF THe
OTHER Souk Cod DO. Z was Duster 7 GEZNG HumrzlrATEd
Au forced 76 MZss Nteks Ao EAT MUO -ZES AS Titey

CMLED THEm, By boy Scou7 NACE, is 7“.
ASSZSTANCE SCoU7 NASER SS

vt

" hee OME

 
Case 20-10343-LSS@oc 1116 Filed 08/18/20 Page 4 of 5

ON 0uR Weekeuy TREP 75 CAmp PERING, ON Bonen An A-2
CHARTER Bas, Assxs7ance Boy Sou7 Lecce (Ct a )5-.4/

PEKING mé Bf TZ kZkedD VT. Z WAS 50 WRAZD AT Suchv 4
/OUNG AGE TZ NE VE4. KE Me/ Whfa7- 7O ZXPEcT Fkom SVEN a/HEAL

WW oa/
ONE PARTIED IN SEBRING FLORZDA, ASSZSTAN ce Scguy-

MASTER —_—

NSSzs7 Aye e Scou7” MASTER (MMMM 77/2257, 70 HAVE she

da a
CONTR Fan Theor Farry Five <F "eSaimmmmmms

 
  

ORLED (ME TS

 

Con7Znué FUL MoNTHS A/Tee CAMP
DEBENG. ASSESTANCE Scou7 mesa: Comme, DED
WAT ZS Ceo meTife TH CocenyT Gecve Onl Perty FRow

PLIVE INTEL ONE Pay Hae Dxsappereed, fis A YoIns CHAD TF

Was RAZSE Ann Tausyr THAT Z Wks SUfpfose 75 GE A7rRACTED Fe

THE OfP%s27é SEX fun Z Keven Kz77le GTLAs. Due 76 ME Bex,
tA 6

<> bhi
a a WZTK! ASSESANCE Boy SCal7—

DPT. Fxg PUM Jas Ase me 75 BE TksumA7r20,

TORTURED PAID BRUTAL t2EeD AT THe HANES OF Two IN@zvrDypd.

) (mm: TS (2) Amy 0 Jenner.

AKO }YZS  ASSZSTANCE,
SEL CoPzes

 
Case 20-10343-LSS €§c 1116 Filed 08/18/20 Page 5 of 5
TZ Wate Sufte3ced Ato Hay T8 CVE WET THES Tiruna
Aik Taste yenes ALD ZT Plays A Rodé IN Wily & Am Nowl
INCARCERATED IN THE Floeznn DEARTMHT of CoreéT os Tady,
Z Lypenzence Flps/ Bo Ks dlmmiaiaimldimmaitalatssasmmmailmmsldeiiemmnimmmmiamas
ES, «9000 sve A7ere72d SuzczDE SEVAGL Ley
DYE 75 MEMNZES OF BEZNG Moles7ED FIT CAMP SEGRE
IND CoW7ZNdING FR MONTHS, F Also Have Aa Tre féersuce
OF Mee7T2ZNg ole OF THE [lead Boy our LEADERS W/J0S Mam
5 Jim Amer 7 KéAse! XZ useoTe THES KEE Ze Perm
VHfzxs INCZDew7 Yas Cruse 4 QRAT Desk Of Sums
AND PAZ AAD MENTAL HealT* CRESS EA WHT) Z Have

HAD 70 Exduee For F2kTy Some yeAés. T /fave BEE THINKING
hu Goze 7 THE PIEOZA Fon YAS 2 Am 2 EMBARRASSED FO

Same Fotwaen alzTH THES XNFORMPTZo), ZL /fore Aud Fr Kay THAT We

AK Come TS Some Kar 0F A Chosuee liz7H Bd Due Késper~

PY PSSEST ANCE Jon ORANT ME WoukD BE Jke47ky APPRECINTE.
THANK ou Fax Soue PeecZous FEME?

~ Mass PET , Falhy MBMZITEO ¢

1 mr Se 5°27

 

 
